PER CURIAM.
Upon the filing of a conditional guilty plea for consent judgment, this Court appointed a referee to conduct a hearing regarding Winter’s alleged misconduct. The conditional plea for consent judgment * acknowledges his violation of Disciplinary Rules 1-102(A)(4) and (5) and 7-106(C)(7) of the Code of Professional Responsibility. The referee recommended that Winter be found guilty in accordance with his conditional plea and that he be given a public reprimand.
Neither side contests the referee’s report which we hereby adopt. Publication of this opinion in Southern Reporter will serve as the public reprimand.
Judgment for costs in the amount of $547.90 is hereby entered against respondent, for which sum let execution issue.
It is so ordered.
ADKINS, Acting C.J., and OVERTON, McDonald, EHRLICH and SHAW, JJ., concur.

 We feel it unnecessary to publish the full text of the plea. The Court file is open for inspection.